Citation Nr: 0814262	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
neurologic manifestations of the right lower extremity, 
secondary to low back strain with degenerative disc disease.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1968 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for an 
increased evaluation and assigned a 40 percent evaluation, 
effective April 2003.  The matter also comes on appeal from a 
March 2004 rating decision, in which the RO denied the 
veteran's claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).

Procedurally, this case was previously before the Board in 
September 2005, wherein the Board denied the veteran's claims 
for a rating in excess of 40 percent for low back strain with 
degenerative disc disease and for entitlement to TDIU, as 
well as granted the veteran a separate 10 percent disability 
rating for neurologic manifestations of the right lower 
extremity, secondary to low back strain with degenerative 
disc disease.  As noted in a September 2005 rating decision 
effectuating the Board's decision, an effective date of 
September 23, 2002 was assigned for the 40 percent disability 
evaluation for low back strain with degenerative disc 
disease, and for the 10 percent disability evaluation for the 
right lower extremity neurologic manifestations.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2007, the Court issued 
a Memorandum Decision, wherein the Court vacated the Board's 
decision in part and remanded the veteran's claims, as 
reflected on the title page of this Remand.  The case has 
been returned to the Board for appellate consideration.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims of entitlement to an evaluation in excess of 
10 percent for neurologic manifestations of the right lower 
extremity, secondary to low back strain with degenerative 
disc disease, and entitlement to TDIU.  So, regrettably, 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


REMAND

As noted in the Court's Memorandum Decision, VA has not 
obtained a medical opinion as to the effect of the veteran's 
service-connected disabilities on his ability to work.  
Accordingly, the Court found that the veteran must be 
provided with a VA examination in an effort to determine 
whether the veteran's service-connected low back strain with 
degenerative disc disease, and associated neurologic 
manifestations of the right lower extremity, are sufficient 
to preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"), in view of 
the nature of his educational attainment and occupational 
experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
See also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Therefore, the Board finds that the claims must be 
remanded for compliance with the Court's Memorandum Decision.

In this regard, it is noted that the Court in Green stated 
that the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Moreover, under the Veterans 
Claims Assistance Act of 2000 (VCAA), the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).

Additionally, a review of the record reveals that the veteran 
has not been provided VCAA notice with regard to the TDIU 
claim and claim for an increased rating in excess of 10 
percent for neurologic manifestations of the right lower 
extremity, secondary to low back strain with degenerative 
disc disease, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1  Issue VCAA notice as to the issues of 
entitlement to TDIU, and entitlement to 
an increased rating in excess of 10 
percent for neurologic manifestations of 
the right lower extremity, secondary to 
low back strain with degenerative disc 
disease, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA) 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
this regard, he should be apprised of the 
applicable law governing the assignment 
of an effective date, in the event of 
award of any benefit sought.  

With regard to the claims for TDIU and an 
increased rating for neurologic 
manifestations of the right lower 
extremity, the appellant should be 
apprised that, to substantiate the 
claims, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment ability and daily life.  
Further, the VCAA notice must provide at 
least general notice of the requirements 
of 38 C.F.R. § 4.71a, Diagnostic Code 
8520 to the claimant.  Additionally, the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The VCAA 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected low back strain with 
degenerative disc disease, and right 
lower extremity neurologic 
manifestations.  Conduct all testing and 
evaluation indicated and review the 
results of any testing prior to 
completion of the examination report.  
The examiner should characterize the 
right lower extremity neurologic 
impairment as mild, moderate, moderately 
severe or severe, and provide a rationale 
for the characterization.  The examiner 
should also comment on the veteran's 
current level of social and occupational 
impairment due to his service-connected 
low back strain with degenerative disc 
disease and neurologic manifestations of 
the right lower extremity, including an 
opinion as to whether he is able to 
obtain or retain substantially gainful 
employment.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




